Citation Nr: 0011042	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-40 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals, 
venopuncture, right arm.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant had inactive duty for training in the United 
States Army Reserve from July 1972 to April 1973.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the St. Petersburg, Florida, Regional 
Office (hereinafter RO) of the Department of Veterans Affairs 
(hereinafter VA).  By a decision dated in October 1997, the 
Board denied the appellant's claim of whether new and 
material evidence has been submitted to reopen his claim of 
entitlement to service connection for residuals, 
venopuncture, right arm.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  A joint motion for remand was 
filed in August 1998, and by an order that month, the Court 
vacated the Board's October 1997 decision, and remanded the 
case to the Board.  In accordance thereto, the Board remanded 
the case to the RO for further development in April 1999.


FINDING OF FACT

The appellant did not incur any residuals as a result of a 
venopuncture while on inactive duty training in 1973.  


CONCLUSION OF LAW

Residuals of a right arm venopuncture were not incurred 
during inactive duty for training.  38 U.S.C.A. §§ 101, 1110 
(West 1991); 38 C.F.R. §§ 3.6, 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
appellant's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the appellant in the 
development of facts pertinent to his claim.  In this regard, 
the appellant's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
appellant's claim and that he has been adequately assisted in 
the development of his case.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6 (1999).  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty or active duty for training, or for injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110 (West 1991); 38 
C.F.R. §§ 3.6, 3.303 (1999).

Private medical records indicate that in November 1972, while 
not on duty with the reserves, the appellant sprained his 
right wrist.  Limited motion in all directions due to pain 
was reported.  The appellant's service medical records reveal 
that in March 1973, an "injury [was] caused to [the 
appellant's] right arm due to [a] blood test causing 
[severance] to blood vessel on said arm."  The sick slip 
also indicated that an upper respiratory infection and fever 
was caused by the injury to the right arm.  Private medical 
records indicate that the next day, the appellant complained 
of pain in his right arm and stated that he could not move 
his hand.  He further noted numbness and tingling in his 
fingers.  On examination, minimal reaction around the sight 
of the venopuncture was reported.  The impression was 
venopuncture.  The treatment was noted as warm compresses.  

A VA examination conducted in April 1977, reported complaints 
of periodic numbness and pain in the right arm.  The 
appellant stated that after the venopuncture his arm became 
swollen and "black and blue."  On examination, no 
abnormalities in appearance were shown.  Additionally, motion 
was reported as normal, and no neurological abnormalities 
were found.  X-ray of the right elbow and forearm found no 
evidence of bone, joint, or soft tissue abnormalities.  The 
diagnosis was old trauma to the right arm.  

A private medical record dated in July 1990, reported normal 
range of motion of the hand, wrist, and upper right 
extremity, other than lacking 20 degrees of extension of the 
right elbow.  There was no paresis or deep tendon reflex 
deficit in either upper extremity.  Tenderness to palpation 
over the ante-cubital fossa on the right was shown as was a 
positive Tinel sign radiating down to the level of the wrist, 
but not into the fingers.  The impression was elbow 
contracture, right, with possible median nerve puncture wound 
"(old)."  

VA outpatient treatment records in November 1990, reported 
complaints of weakness in his right hand and arm.  An x-ray 
conducted at that time was negative.  A nerve conduction 
velocity test was performed which indicated abnormal findings 
on ulnar nerve testing.  A neurological examination was 
conducted in February 1991.  Motor examination noted 
"weakness" in the right arm and forearm; however, the 
examiner reported poor effort.  The appellant stated that 
pain limited his effort.  Pain was reported on pronation and 
supination of the right forearm.  Tinel's sign over the 
median nerve at the wrist was normal, reflexes were 
symmetrical, and there was no muscle atrophy.  The 
neurologist found that the results of the nerve conduction 
velocity test were invalid as the test was conducted at 120 
milliseconds.  The neurologist stated that the appellant 
"may" have had a needle stick into the superficial 
cutaneous nerve of the forearm, but he did not have median 
nerve damage.  The neurologist further reported that there 
was no explanation for the numbness of the forearm to 
temperature, but not to pinprick.  The neurologist concluded 
that there "may be" an arthritic problem with the head of 
the radius.  

An examination conducted in March 1991, in conjunction with 
the appellant's Social Security disability claim, reported 
complaints of weakness and lack of extension in the right 
hand.  The examiner found no abnormalities "from a vascular 
standpoint," and further stated that there was "nothing 
wrong with the [appellant] from any standpoint."

The appellant testified before the RO in April 1993, that 
while on inactive duty in February 1973, he was given a blood 
test.  The medic stuck a needle into his arm, but could not 
find the vein, and proceeded to "shake" the needle back and 
forth.  The medic then took out the needle and reinserted it 
back into the right arm.  The appellant stated that his arm 
began to swell and turn black and blue.  

A VA examination conducted in February 1997, reported 
complaints of progressive weakness of the right forearm and 
hand, as well as numbness along the medial aspect of the 
forearm and fourth and fifth fingers of the hand.  He also 
complained of mild numbness involving all fingers over the 
palmar surface of the hand.  On examination, both hands and 
forearms were warm to the touch, with no evidence of digital 
ischemia.  Three was no swelling of either upper extremity.  
A flexion contracture of the right elbow was shown with 
limited forearm extension.  Diminished power of his right 
wrist flexor muscles compared to the left; however, his hand 
grip was equal, bilaterally.  Subjectively, there was 
diminished sensation over the fingers of the right hand in no 
discrete distribution.  An exertional test was performed with 
repetitive hand grips.  The appellant complained of fatigue 
in the right forearm musculature.  The examiner's impression 
was that the appellant

apparently suffered an injury in 1973 to 
his right antecubital fossa that may have 
involved a peripheral nerve.  From the 
history, there is no evidence of arterial 
or venous injury at the time of the 
accident, and based upon examination, 
arterial or venous sufficiency are 
unlikely.  However, the [appellant's] 
symptoms are atypical but could be due to 
reflex sympathetic dystrophy or 
causalgia-type injuries which can occur 
after relatively minor traumatic injuries 
with or without direct nerve injury. 

Segmental arterial pressures of the upper extremities and 
digital pulse waves forms revealed no evidence of large or 
small artery occlusive disease in either arm.  No vascular 
abnormalities were found to explain the appellant's right arm 
symptoms.  The examiner suggested that the appellant be 
evaluated by neurology.  As such, a VA neurological 
examination was conducted in February 1997.  The examination 
revealed mild atrophy of the forearm on the right, with 
evidence of flexion contracture in the right elbow with 
approximately 30 degrees.  There was no evidence of Tinel's 
sign at the wrist or elbow.  On motor examination, the 
appellant had five over five strength on the left and his 
finger flexors of four over five on the right.  
Electromyogram and nerve conduction studies indicated mild 
slowing of the median nerve over the wrist, which suggested 
mild carpal tunnel.  There was no evidence of significant 
slowing of the ulnar nerve across the elbow.  The 
electromyogram showed evidence of mild denervation of the 
muscle of the C8/T1 distribution.  Despite the appellant's 
complaints that his disability was due to the venopuncture in 
1973, the examiner stated that

on examination he does not show evidence 
of a true nerve injury related to a vena 
puncture.  He has no evidence of eye exam 
or history of reflex sympathetic 
dystrophy.  The hematoma may have well 
injured the soft tissues in the region of 
the antecubital fossa producing a 
contracture, and this may be the etiology 
of his pain.  However, his symptoms do 
not seem to be consistent with injury to 
the median nerve or ulnar nerve from a 
vena puncture in the antecubital fossa.

A VA examination conducted in June 1999, found that the 
appellant was neurologically intact except for mild symptoms 
in his fourth and fifth digits when tapping over the ulnar 
nerves, bilaterally.  A palpable nerve in the ulnar canal was 
found on the right.  There was no swelling noted in the 
antecubital fossa.  There were no gross structural 
abnormalities.  There was no atrophy or evidence of chronic 
neurologic dysfunction in the appellant's arm.  Reflexes were 
2 plus and symmetrical throughout.  His strength was normal 
when giving full strength.  There was no significant numbness 
noted.  The impression was normal neurological examination.  
The examiner further noted that

[i]t is very unlikely, however, that a 
venepuncture (sic) in this area would 
result in ulnar nerve damage as the ulnar 
nerve runs in the ulnar canal, which is 
medial to the olecranon on the posterior 
surface of the arm.  The venepuncture 
(sic) would have to go through the elbow 
capsule to involve the ulnar nerve, and 
it is very unlikely that this occurred.  
There are no other major neurologic 
structures that run in the antecubital 
fossa.  The possibility that [the 
appellant] has idiopathic ulnar 
neuropathy is possible, but this would 
not explain his symptoms of elbow pain 
and weakness at the elbow, which is 
subjective only.

An electromyogram and nerve conduction velocity test were 
reported as normal with no evidence of neuropathy.  The right 
median and ulnar sensory and motor nerve conductions were 
normal.  An x-ray of the right elbow showed no fracture or 
subluxation, with no significant degenerative changes.  

In a case where there is an approximate balance of positive 
and negative evidence on issues material to the determination 
of the matter, the benefit of the doubt rule must be applied 
in favor of the appellant.  38 U.S.C.A. § 5107(b) (West 
1991);  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  As 
to determining whether there is an "approximate balance" of 
the evidence, the Court has stated,

[A] determination under [section 5107(b)] 
is necessarily more qualitative than 
quantitative; it is one not capable of 
measurement with mathematical precision 
and certitude.  Equal weight is not 
accorded to each piece of material 
contained in a record; every item of 
evidence does not have the same probative 
value.  Judgments must be made but they 
must be accompanied by "a written 
statement of the Board's findings and 
conclusions, and reasons or bases for 
those findings and conclusions, on all 
material issues of fact or law presented 
on the record."  38 U.S.C.A. § 
[7104(d)(1)].

Gilbert, 1 Vet. App. at 57.  Thus, in deciding a claim for 
service connection on the merits, the Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert, 1 Vet. App. at 59.

Upon review of the evidence, the Board finds that service 
connection for residuals of a right arm venopuncture is not 
warranted.  Although examiners have hypothesized as to the 
etiology of the appellant's complaints, i.e., vascular, 
neurologic, and musculoskeletal, these speculations have not 
been supported by the objective evidence.  A private medical 
record dated in July 1990 found an right elbow contracture, 
with a possible median nerve puncture wound.  Additionally, a 
VA examination conducted in February 1997, reported that the 
appellant had "suffered an injury in 1973 to his right 
anticubital fossa that may have involved a peripheral 
nerve."  Although a nerve conduction velocity test conducted 
in November 1990 reported abnormal findings on ulnar nerve 
testing, the neurologist found the test results were invalid 
based on improper testing procedures.  Additionally, the 
examiner found no evidence of median nerve damage.  Moreover, 
neurological examinations in February 1997, and June 1999, 
found no evidence of a nerve injury related to the 
venopuncture.  The most recent nerve conduction velocity test 
conducted in 1999, reported normal right median and ulnar 
sensory and motor nerve conductions.  

From a vascular standpoint, the examiner for the Social 
Security Administration in March 1991 found no abnormalities.  
Segmental areterial pressures of the upper extremities and 
digital pulse waves forms conducted in February 1997, found 
no evidence of large or small artery occlusive disease in 
either arm.  The examiner found no vascular abnormalities to 
explain the appellant's right arm symptoms.  

The neurologist in November 1990 stated that there "may be" 
an arthritic problem with the head of the radius.  
Additionally, the neurologist in February 1997 indicated that 
"[t]he hematoma may have well injured the soft tissues in 
the region of the antecubital fossa producing a contracture, 
and this may be the etiology of his pain."  However, at the 
time of the injury in 1972, only a minimal reaction around 
the sight was shown by the medical evidence.  Moreover, x-
rays of the right elbow and forearm conducted in April 1977, 
found no evidence of bone, joint, or soft tissue 
abnormalities.  An examination at that time, reported motion 
of the right arm and elbow was normal, with no abnormalities 
in appearance.  An x-ray in November 1990 were negative for 
abnormal findings.  On motor examination, "weakness" was 
reported in the right arm and forearm, however, the examiner 
noted poor effort.  Additionally, there was no muscle 
atrophy.  Most recently, an x-ray in June 1999 showed no 
fracture or subluxation, with no significant degenerative 
changes.  Furthermore, although mild atrophy and a flexion 
contracture had been previously reported, the examination in 
June 1999 found no gross structural abnormalities or atrophy.  

Accordingly, the Board concludes that the evidence of record 
preponderates against the claim for service connection for 
residuals of a venopuncture, right arm and that the 
reasonable doubt doctrine is not for application in this 
case.  See Gilbert, 1 Vet. App. at 57.  Although examiners 
have speculated as to the etiology of the appellant's 
subjective complaints, objective testing to verify these 
theories have not demonstrated that the appellant incurred 
any residuals as a result of a venopuncture while on inactive 
duty training in 1973.  Therefore, service connection for 
residuals of a venopuncture, right arm is not warranted.



ORDER

The claim of entitlement to service connection for residuals, 
venopuncture, right arm, is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 
- 10 -


- 3 -


